Title: To John Adams from Edmund Jenings, 22 February 1780
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Brusels Febry. 22. 1780
     
     I did myself the Honor of writing to You, two days Ago by Mr. Brusch, to congratulate you on your Safe Arrival in Europe, and to Assure you of my Disposition and wish to Execute whatever Commands, you may lay on me here or Elsewhere.
     As I Know your Attention to whatever may affect our Country, I take the Liberty of making an Extract out of a Letter I receivd yesterday from England, from the well instructd Correspondent, who gave Information of the intentd irruption into Connecticut, which unfortunately took place last year, of which I gave you Notice before you left Europe. He had written to me last Novr. of Englands Endeavouring to draw Russia into the War, and of the Backwardness then showed to enter into the business. He writes to me now in these Words.
     “When I trod on Russian Ground, I had every reason to think, that my footing was firm and certain; I have not yet passed over the same kind of Soil, but my trusty Guide (acquainted with the Country to an Inch) bids me prepare for another Road. He is a Speculative Politician, what, said He, if the Czarina should be on the point of Changing her Mind, and hitherto refusing now grant Succour to England. If Lord North, having procurd an Immense Sum for the renewal of the East India Charter, shoud succesfully bribe the Court of Petersburgh with a great part of it, into an offensive and defensive Alliance, if the same spirited Statesman shoud procure similar Treaties from Russia and Denmark, if?”—He was proceeding, when I asked Him, whether these Courts woud not first Attempt to Negociate a Peace for England, certainly, He replied, I should think so. At this Moment the face of my Whimsical Casuist became more open, and I fanced that Truths were seald on his Lips.
     I find that the Expedition under Boyle Walsingham from Ireland is to the West Indias.
     I should be glad Sir you would give me Mr. Carmichaels Address at Madrid. I fancy He has Letters for me.
     
      I am Dear Sir Your Most Obedient & faithful Hlbe Servt
      Edm: Jenings
     
    